Citation Nr: 0619511	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-18 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.  

3.  Entitlement to service connection for residuals of a 
cervical spine fracture.  

4.  Entitlement to service connection for obstructive sleep 
apnea, claimed as a sleep disorder.  

5.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 RO decision, which granted service 
connection and a 30 percent rating for PTSD, effective in 
January 2003, and which denied service connection for 
bilateral hearing loss and tinnitus, residuals of a cervical 
spine fracture, and obstructive sleep apnea claimed as a 
sleep disorder.  The veteran appeals for a higher rating for 
PTSD, as well as for service connection for the other claimed 
disabilities.  

The Board also notes that the veteran raised the issue of 
secondary service connection for hypertension (see the 
statement of the veteran's representative in November 2004).  
However, as this issue has not been adjudicated by the RO, it 
is referred to the RO for further appropriate consideration.

The PTSD issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  There is no competent evidence of an existing bilateral 
hearing loss disability as defined for VA purposes.

3.  There is satisfactory evidence that the veteran suffered 
bilateral tinnitus during combat-related incidents, which are 
consistent with the circumstances, conditions, or hardships 
of his service, and there is no clear and convincing evidence 
to show that the tinnitus did not result in chronic 
residuals.

4.  There is no competent evidence to show that the veteran 
has residuals of a cervical spine fracture that is 
etiologically related to an injury sustained during service 
or otherwise related to his period of active military 
service; and there is no competent evidence to show that the 
veteran has ever fractured his cervical spine or that he 
currently has a diagnosis of a cervical spine disability.

5.  The medical evidence shows that obstructive sleep apnea 
was first clinically manifest years after the veteran's 
discharge from active service; obstructive sleep apnea is not 
shown to be due to disease or injury in active service.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2005).

2.  Bilateral tinnitus was due to injury incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(d) (2005).

3.  Residuals of a cervical spine fracture are not due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 
C.F.R. § 3.303 (2005).

4.  Obstructive sleep apnea was not due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), among other things, redefined the obligations of 
VA with respect to its duties to notify and to assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001), codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA and its implementing regulations are applicable to the 
claims decided herein.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
prior to the initial RO rating decision in July 2003, and as 
explained herein below, the VCAA notice complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  

In the VCAA notice sent to the veteran in February 2003, the 
RO advised him of what was required to prevail on his claims 
for service connection (i.e., evidence showing that his 
claimed conditions existed from military service to the 
present time), what specifically VA had done and would do to 
assist in the claims, and what information and evidence the 
veteran was expected to furnish (e.g., medical treatment 
information and records, employment physical examination 
reports, insurance examination reports, and statements of 
persons who knew him when he was in service).  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that he 
had to provide both identifying information and a signed 
release for VA to obtain private records on his behalf.  

The Board notes that the VCAA notice letter did not 
specifically request the veteran to provide VA with all 
relevant evidence and argument pertinent to his claims in his 
possession.  In any case, the Board deems that this 
particular notice deficiency was essentially cured, with no 
resulting prejudice to the veteran (see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006)).  Following initial 
adjudication of the veteran's claim in July 2003 (of which he 
was provided a copy), the RO issued the veteran a statement 
of the case in April 2005 and a supplemental statement of the 
case in July 2005 (regarding hearing loss), which provided 
the veteran opportunity to identify or submit any evidence he 
wished to be considered in connection with his appeal.  The 
Board finds that the veteran had actual knowledge of the need 
to submit evidence pertinent to his claims and that there is 
no indication that he has additional evidence in his 
possession, not previously submitted, that is of the type 
that should be considered in assessing his claims.  Moreover, 
the Board takes note that the veteran has a representative 
who is deemed competent to offer proper guidance and counsel 
in regard to what evidence is needed to substantiate his 
claims and what his responsibility is in producing evidence 
in his possession that is relevant to his claims.  

In sum, the RO has sufficiently informed the veteran of the 
information or evidence needed to substantiate his claims for 
service connection, and the parties responsible for obtaining 
that evidence.  With regard to notification, all the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, due process in regard to notification has been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (2003) (harmless error).  In this case, based on the 
information the RO has provided to the veteran, as referenced 
above, VA has satisfied its obligation to notify.  

The Board adds that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include information that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran, as discussed above, was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for service connection 
regarding hearing loss, residuals of a cervical spine 
fracture, and obstructive sleep apnea, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  As for the tinnitus claim, the 
Court has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision with 
regard to the tinnitus claim, further assistance is 
unnecessary to aid the veteran in substantiating his claim.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing, but he 
declined.  The RO has obtained the veteran's service medical 
records and VA treatment records.  There is no indication 
that the RO sought treatment records on behalf of the veteran 
in relation to a medical release form he submitted in 
February 2003; however, that medical release was to obtain 
records relevant to a jaw operation in July 2002, which is 
not relevant to any of the issues on appeal.  The claims file 
contains numerous private treatment records, which the 
veteran himself through his representative has submitted.  
The veteran has not identified any additionally available 
evidence for consideration in his appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims relevant to hearing loss 
and tinnitus.  38 U.S.C.A.§ 5103A(d).  The veteran underwent 
a VA audiological examination in July 2003, to address the 
nature and etiology of any hearing loss and tinnitus.  The 
Board notes that VA did not conduct medical inquiry in the 
form of a VA compensation examination in an effort to 
substantiate the veteran's claims relevant to residuals of a 
cervical spine fracture and obstructive sleep apnea.  
However, further development in this respect is not required 
because any opinion obtained would be speculative for the 
reasons that follow.  38 U.S.C.A.§ 5103A (d).  

In regard to the spine fracture residuals, there is no record 
of a fracture of the cervical spine during service, and the 
veteran's spine was evaluated as normal at the time of his 
separation physical examination.  Further, the veteran has 
not furnished any competent evidence of persistent or 
recurrent symptoms relevant to the cervical spine, and there 
is no competent medical evidence of any current disability 
that may be associated with a cervical spine disorder, to 
include fracture residuals.  

In regard to the obstructive sleep apnea, claimed as a sleep 
disorder, there is no record of a disorder related to sleep 
during service, and the veteran was evaluated as normal at 
the time of his separation physical examination.  Further, 
the veteran has not furnished any competent evidence of 
persistent or recurrent symptoms relevant to sleep for many 
years following his discharge from service.  Additionally, 
there is no competent medical evidence that the veteran's 
currently diagnosed obstructive sleep apnea may be associated 
with service.  In that regard, the Board notes that the 
record indicates that the veteran suffers from insomnia; 
however, his insomnia has already been recognized as a 
symptom of his PTSD, for which service connection is already 
in effect.  

The Board again emphasizes that the RO has sought to obtain 
all available records identified by the veteran, or at least 
informed the veteran of the necessity of submitting records 
to support his service connection claims.  In the judgment of 
the Board, an opinion from a physician relating the onset of 
obstructive sleep apnea based on the current record would be 
purely speculative and have no persuasive value as medical 
evidence of a nexus between service and a current medical 
disability.  As for the residuals of a cervical spine 
fracture, a medical opinion is also needless, particularly 
where there is no medical evidence of a spinal fracture and 
no evidence of ongoing or current evidence of a cervical 
spine disability.  Thus, the Board finds that the evidence of 
record is sufficient to decide the veteran's claims.  

The Board thus finds that VA has done everything reasonably 
possible to assist the veteran.  In the Board's judgment, 
further delay of this case to obtain an examination and/or 
etiological opinion relevant to a cervical spine fracture and 
obstructive sleep apnea would be pointless because, as 
discussed herein above, the status of the record as it now 
stands does not show a "reasonable possibility" that such 
assistance would aid the veteran's claims.  38 U.S.C.A. § 
5103A.  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby).  The Board thus finds that VA 
has done everything reasonably possible to notify and assist 
the veteran and that the record is ready for appellate 
review.  

II.  Merits of Claims of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service incurrence will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  Service connection may also be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2005).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

A.  Bilateral Hearing Loss

The veteran claims that he has hearing loss as a result of 
in-service acoustic trauma.  He stated that "explosions" 
caused him to lose his hearing completely for several days 
and that he also operated heavy equipment.  He asserted that 
he was not issued hearing protection in service.  

One of the requirements for service connection is that the 
claimed disability currently exists.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  A diagnosis of a condition must be made by 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In this case, the service medical records do not show that a 
hearing loss disability under the standards of 38 C.F.R. § 
3.385 was present during military service.  The veteran 
served on active duty from October 1968 to October 1971.  His 
service medical records are negative for complaints of 
hearing problems and also negative for any diagnosis of 
hearing loss.  The enlistment audiogram evaluation in October 
1968 revealed the following pure tone thresholds, in 
decibels, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz:  10, 
0, 0, 0, and 10 in the right ear; and 0, 5, 0, 15, and 10 in 
the left ear.  The audiogram findings at the time of his 
October 1971 separation physical examination revealed the 
following pure tone thresholds, in decibels, at 500, 1,000, 
2,000, 3,000, 4,000, and 6,000 Hertz:  5, 0, 0, 0, 0, and 0 
in the right ear; and 25, 10, 5, 20, 5, and 10 in the left 
ear.  

Post-service records show that the veteran underwent an 
audiologic evaluation at the VA in July 2003.  The audiogram 
findings indicated the following pure tone thresholds, in 
decibels, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz:  15, 
15, 5, 5, and 20 in the right ear; and 10, 10, 10, 15, and 20 
in the left ear.  Speech recognition scores were 100 percent 
in the right ear and 96 percent in the left ear.  The 
examiner interpreted the audiology results as indicating that 
hearing was within normal limits in both ears according to 
current VA criteria.  While the veteran has submitted a 
statement from the owner of Pure Tone Hearing Aid Service to 
the effect that he had bilateral hearing loss that was more 
likely than not a result of his military service and his 
assignments performed therein, the Board finds that the 
clinical findings on the VA examination do not show that a 
current hearing disability under the standards of 38 C.F.R. § 
3.385 was present in either ear.  There are no audiogram 
findings of record to show that the veteran's hearing 
condition meets VA standards for a hearing loss disability.  

After carefully considering the veteran's contentions and the 
medical record, the Board finds that the veteran is not 
currently shown to have a hearing loss disability for VA 
compensation purposes.  

Although the veteran himself asserts that he has hearing loss 
that is related to his active service period, as a layperson 
he is not competent to provide the requisite opinion as to 
the existence or etiology of a hearing loss disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

A current hearing loss disability under the standards of 
38 C.F.R. § 3.385 is an essential requirement for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87 (1992).  
In this case, there is no competent medical evidence of 
record showing the existence of a current hearing loss 
disability in either ear, as defined by 38 C.F.R. § 3.385.  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  Accordingly, absent evidence of a current 
bilateral hearing loss disability, there is no basis for a 
grant of service connection.

B.  Tinnitus

The veteran contends that his current tinnitus is 
attributable to acoustic trauma suffered during his military 
service, to include combat service in Vietnam.  He claims 
that "explosions" caused instant ringing in both ears and 
that he was never issued hearing protection during service.  
He indicates that he also operated heavy equipment in 
Vietnam.  He asserts that he has had tinnitus ever since 
service.  

Service medical records do not document any complaints, 
clinical findings, or diagnosis of tinnitus.  Service 
department records, however, do indicate that the veteran was 
in the Marine Corps, served in Vietnam from December 1969 to 
December 1970, and had military occupational specialties of 
both engineer equipment mechanic and aerial gunner while 
serving in Vietnam.  He received various awards and 
citations, to include the combat aircrew insignia.  Thus, the 
evidence shows that the veteran participated in combat-
related activities in Vietnam.  

The law provides that satisfactory lay or other evidence that 
an injury or disease was incurred or aggravated in combat 
will be accepted as sufficient proof of service connection if 
the evidence is consistent with the circumstances, 
conditions, or hardships of such service even though there is 
no official record of such incurrence or aggravation.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2005); 
Collette v. Brown, 82 F.3d 389 (1996).  Notwithstanding the 
fact that tinnitus is not documented in the service records 
in association with the veteran's combat-related service in 
Vietnam, his own statements coupled with his documented 
participation in combat activities in Vietnam constitute 
satisfactory evidence that he sustained acoustic trauma 
during combat, which is consistent with the circumstances, 
conditions, or hardships of his service.  Id.

The Board acknowledges that there was no notation of tinnitus 
or ringing in the ears at the time of his separation physical 
examination.  His hearing and ears were clinically evaluated 
as normal at that time.  Further, it was not until 2003 that 
private and VA records reflect a diagnosis of bilateral 
tinnitus.  In a February 2003 report from Pure Tone Hearing 
Aid Service, there is an opinion relating the veteran's 
bilateral tinnitus to acoustic trauma during service in 
Vietnam.  At the time of a July 2003 VA examination, the 
veteran reported ringing in his ears for more than 30 years, 
having begun in the service.  He related a medical history of 
exposure to noise during service while a mechanic, operator 
of a machine gun, and a heavy equipment operator.  He also 
noted that following service he has worked at a plywood mill 
for 30 years with hearing protection.  The examiner, despite 
not having had the benefit of review of the claims file, 
opined that the veteran's bilateral tinnitus was likely the 
result of cochlear damage that was indicated by a cochlear 
hearing loss.  (The examiner noted that the veteran had a 
moderate hearing loss at 8,000 Hertz.)  

Thus, the record shows that a prolonged period of time - more 
than 30 years - had elapsed before medical evidence 
demonstrates the existence of bilateral tinnitus.  There are 
medical opinions - private and VA - regarding the etiology of 
the veteran's tinnitus.  While the private opinion clearly 
attributes current tinnitus to the veteran's period of 
military service, the VA opinion is incomplete and vague in 
terms of whether the cochlear damage occurred during or after 
service.  Despite the VA examiner's incomplete opinion, and 
the number of years that has passed prior to medical evidence 
demonstrating the existence of tinnitus, service connection 
may be granted for a disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In this case, the gaps in the record serve only to place the 
evidence in conflict or perhaps tilt somewhat in favor of the 
veteran, particular in light of the private medical opinion.  
Under either supposition, the favorable presumption reflected 
in the enhanced standard of 38 U.S.C.A. § 1154(b) has not 
been clearly and convincingly rebutted.  In that regard, the 
Board does acknowledge the July 2003 examiner's opinion that, 
while not complete, does consider the veteran's combat 
experiences in Vietnam and is not, on its face, unfavorable 
to the veteran's claim.  In view of the foregoing, the Board 
finds that the acoustic trauma sustained during combat-
related events, and the attendant circumstances thereof, 
likely led to chronic residual disabilities consisting of 
bilateral tinnitus.  

Thus, in view of the absence of affirmative evidence 
adequately rebutting the favorable evidence, it is probably 
correct to conclude that the veteran has bilateral tinnitus 
attributable to acoustic trauma during combat service in 
Vietnam. 

C.  Residuals of a Cervical Spine Fracture

In statements, the veteran claims that he fell from a tower 
in "combat town," which caused neck and back problems.  He 
stated that he was taken to the base hospital, where he was 
told that he would be treated for a muscle strain.  He stated 
that he was then placed temporarily on light duty, prior to 
being sent to Vietnam.      

After giving careful consideration to the medical evidence 
and the contentions of the veteran, the Board finds that 
there is no competent evidence to show that the veteran has 
residuals of a cervical spine fracture that are etiologically 
related to an injury sustained during military service.  That 
is, the preponderance of the evidence is against the 
veteran's claim of service connection for residuals of a 
fracture of the cervical spine.

The service medical records do not show that the veteran 
fractured his cervical spine.  On a physical examination for 
purposes of becoming an aircrew member, which was conducted 
in March 1970 while he was serving in Vietnam, the veteran's 
spine was evaluated as normal.  After his return from 
Vietnam, he was seen in March 1971 for a complaint of a stiff 
neck from a motor vehicle accident two days previously.  An 
X-ray of the cervical spine taken at that time was within 
normal limits.  In May 1971, he fell while coming down 
stairs, striking his head against a steel railing.  Skull X-
rays were within normal limits.  At the time of the 
separation physical examination in October 1971, the 
veteran's spine was evaluated as normal.  

Post-service medical records consist of private medical 
records dating back to 1985 and VA records dating from 2003.  
The records do not reflect a diagnosis of a cervical spine 
disorder, or any disability associated with the cervical 
spine to include fracture.  At the time of a VA Agent Orange 
examination in March 2003, the veteran complained of neck 
pain and reported a history of having fallen in 1970 and 
injuring his neck and back.  Following physical examination, 
the examiner did not diagnose any condition related to the 
cervical spine, to include cervical injury.  

As the record now stands, there is no satisfactory proof, on 
any clinical record, that the veteran has a current diagnosis 
related to the cervical spine, including any residuals of a 
cervical spine fracture.  The VA law and regulations require 
that for service connection to be established there must be a 
disability incurred or aggravated during service.  Without 
evidence of a present disability, there can be no service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The veteran's statements during this appeal to the effect 
that he has residuals of a cervical spine fracture that are 
attributable to his period of service lacks probative value, 
particularly in light of the absence of any objective 
evidence showing that his cervical spine was fractured and 
given that there is no current diagnosis related to the 
cervical spine.  Further, as a lay person, she is not 
competent to offer an opinion as to questions of medical 
diagnosis or causation.  See Espiritu v. Brown, 2 Vet. App. 
492 (1992).  

The Board concludes that there is no competent evidence 
showing that the veteran currently has residuals of a 
cervical spine fracture that can be related to service.  The 
weight of the evidence is against the veteran's claim of 
service connection.  As such the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  Obstructive Sleep Apnea, Claimed as Sleep Disorder

The veteran claims that his sleep disorder had its onset 
during service.  He has not alleged, nor is there any 
indication, that his sleep disorder is related to disease or 
injury incurred during combat while serving in Vietnam.  
Therefore, the Board does not deem the following laws and 
regulations applicable in regard to this claim:  38 U.S.C.A. 
§ 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2005).  In 
fact, the veteran has been very vague as to the circumstances 
surrounding the development of his sleep disorder.  It is of 
note, however, that medical records relevant to treatment of 
the veteran for PTSD describe insomnia in relation to his 
mental disorder.  Service connection for PTSD has been 
established, and the veteran's sleep difficulties as they 
relate to PTSD will be addressed in association with his 
appeal for a higher rating for PTSD.  

A review of the service medical records does not show any 
complaints, clinical findings, or diagnosis of a disorder 
related to sleep.  Post-service medical records reflect that 
in April 2002, the veteran was referred to a private 
physician, J.E., M.D., for evaluation of a sleep-related 
breathing disorder.  In describing his illness, the veteran 
reported some problems with sleeping for three to four years.  
Following a work-up, to include a polysomnography in May 
2002, the diagnosis was severe obstructive sleep apnea, for 
which the veteran then underwent surgery.  There is no 
medical evidence of obstructive sleep apnea, or a sleep 
disorder, until 2002, and there is no medical evidence 
relating the diagnosed obstructive sleep apnea to the 
veteran's period of military service 30 years previously.  

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for obstructive sleep apnea, 
claimed as a sleep disorder.  As noted, medical evidence 
shows that the veteran's currently demonstrated obstructive 
sleep apnea was initially manifest many years after his 
discharge from service in October 1971.  

While the veteran believes that his obstructive sleep apnea 
had its onset during service, as a layperson, he does not 
have the medical expertise necessary to diagnose his 
condition or give etiology thereof.  See Grottveit v. Brown, 
5 Vet. App. 91 (1992); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence 
demonstrates that the veteran's current obstructive sleep 
apnea became manifest years after his service and has not 
been medically linked to service.  As the preponderance of 
the evidence is against the claim of service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is granted.

Service connection for residuals of a cervical spine fracture 
is denied.

Service connection for obstructive sleep apnea, claimed as a 
sleep disorder, is denied.


REMAND

Remand is warranted in this appeal to ensure that all 
pertinent medical evidence is associated with the claims 
file, to obtain a contemporary medical opinion as to the 
severity of the disability at issue, and to ensure that the 
veteran has been afforded due process in regard to claim 
development.

The veteran disagrees with the initial 30 percent rating 
assigned to his PTSD.  A VA examination was conducted in June 
2003, and at that time the veteran was noted to have been 
working for a corporation where he has worked for the past 30 
years.  The diagnoses were PTSD and major depressive episode, 
and the assigned Global Assessment of Functioning (GAF) score 
was 45.  Such was also the assessment of a private 
psychologist in an earlier evaluation in March 2003.  Still 
another private psychologist evaluated the veteran in June 
2003, and diagnosed him with PTSD, depressive disorder, and 
sleep disorder, with a GAF score of 50.  On an initial VA 
mental health assessment in April 2004, the evaluator stated 
that little had changed from the time of the June 2003 VA 
examination, and the diagnosis was that of PTSD with a GAF 
score of 45.  The evaluator noted that one of the veteran's 
strengths was long-term stable employment.  However, in 
November 2004 the veteran submitted a report dated in October 
2004 from his primary care provider, who stated that his PTSD 
had "worsened progressively over the past several months."  
She also noted that the veteran tried to work a full-time job 
but was becoming incapable of performing his tasks as a heavy 
equipment driver secondary to fatigue and insomnia related to 
PTSD.  She felt his functional level was very low and to a 
point where he should not be holding down a job due to PTSD 
and another comorbid condition.  

It appears from the foregoing that the veteran's PTSD may 
have worsened since his VA examination, quite possibly to the 
point at which he may be unable to work.  Therefore, the RO 
should arrange for the veteran to undergo another VA 
examination to determine the current nature and severity of 
PTSD manifestations and to ascertain the effect of PTSD on 
his employability.

Prior to the examination, the RO should also attempt to 
obtain additional pertinent treatment records.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Specifically, the RO should obtain 
treatment records from the veteran's private primary care 
provider, M.B., M.D., of Benewah Medical Center (who 
furnished the October 2004 report), and any updated treatment 
records from VA.  

Upon remand, the RO should also apprise the veteran of the 
redefined obligations of the VA, as contained in the Veterans 
Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)).  In that regard, the Board 
notes that the RO has sent the veteran VCAA notice in 
February 2003 as to his underlying claim of service 
connection for PTSD.  It would be helpful, however, for the 
RO to inform him of what the evidence must show to establish 
entitlement to a higher rating for PTSD, and the parties 
responsible for obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should, in accordance with the 
VCAA and its implementing regulations, 
advise the veteran as to what the evidence 
must show to establish entitlement to a 
higher rating for PTSD; what specific 
evidence and information, if any, he is 
responsible for providing to VA; what 
evidence VA will obtain on his behalf; and 
to submit any evidence in his possession 
relevant to his claim of entitlement to an 
initial rating in excess of 30 percent for 
PTSD.  The RO should then ensure that it 
has assisted the veteran by obtaining any 
identified evidence to substantiate his 
higher rating claim.  

2.  The RO should obtain for association 
with the claims folder, after procuring 
any necessary medical releases from the 
veteran, copies of the following records 
relevant to evaluation and treatment of 
the veteran for PTSD:  (a) medical records 
from M.B., M.D., of Benewah Medical 
Center; and (b) medical records from the 
VA, dated from May 2004 to the present.  

3.  The RO should arrange for the veteran 
to undergo a VA psychiatric examination 
in order to determine the current nature 
and severity of his service-connected 
PTSD.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
VA examiner should identify the nature, 
frequency and severity of all current 
manifestations of service-connected PTSD.  
In addition, the examiner should provide 
a GAF score with an explanation of the 
significance of the score assigned.  If 
possible, the examiner should attempt to 
allocate the degree of impairment 
attributable to PTSD as opposed to other 
psychiatric disease.  The examiner is 
requested to provide an opinion 
concerning the overall degree of social 
and industrial impairment resulting from 
the veteran's service-connected 
psychiatric manifestations, to include an 
opinion as to whether the veteran's PTSD 
(to the exclusion of any other medical 
condition) renders him unemployable.  A 
complete rationale for all opinions 
expressed should be provided.

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of entitlement to an initial rating 
in excess of 30 percent for PTSD, based 
on a review of the entire evidentiary 
record.  The RO should include 
consideration of whether the veteran is 
entitled to extraschedular consideration 
pursuant to 38 C.F.R. § 3.321 (2005), and 
whether a total disability compensation 
rating based on individual 
unemployability due to service-connected 
PTSD is warranted under 38 C.F.R. § 4.16 
(2005).  If the decision remains adverse 
to the veteran, the RO should provide him 
and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


